TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00257-CV



            Travis Edward Bishop and Madelaine Elizabeth Bishop, Appellants

                                               v.

            Tony Tomchesson d/b/a Tomchesson Professional Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 08-0390, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Travis Edward Bishop and Madelaine Elizabeth Bishop have filed a

motion to dismiss this accelerated appeal. Appellants certify that they have attempted to confer

about the motion or reasonably attempted to confer with all parties. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellants’ motion

Filed: May 15, 2012